*578Concurring Opinion by
Mr. Justice Jones :
While my views on exclusionary zoning differ from a majority of my colleagues, see Girsh Appeal, 437 Pa. 237, 248-54, 263 A. 2d 395, 400-403 (1970) (dissenting opinion), I am able to agree with the legal principle adopted by the majority opinion.
With all deference to the language chosen by the majority, I believe the concept enunciated today requires a careful, definitional examination of “burden of proof”—an often misunderstood, legal phrase. In my opinion, much of the apparent confusion among the opinions of the Commonwealth Court stems from the failure to distinguish the two separate principles collectively termed “burden of proof”: (1) risk of non-persuasion; and (2) burden of producing evidence. IX Wigmore on Evidence §§2485-89 (3d ed. 1940). Indeed, “the lamentable ambiguity of phrase and confusion of terminology,” IX Wigmore on Evidence §2485 at 271 (3d ed. 1940), has infected much of our case law and is not unique to this area of law.
The party saddled with the risk of nonpersuasion or burden of persuasion remains under its weight throughout the proceedings as a matter of law, IX Wig-more on Evidence §2489 at 285 (3d ed. 1940), and will not prevail in case of doubt. On the other hand, the burden of producing evidence often shifts throughout the proceedings. When we couple these concepts with the presumption of validity of a zoning ordinance, the framework of our case law as discussed by the majority becomes apparent: (1) the party attacking the constitutionality of a zoning ordinance must always bear the risk of nonpersuasion; (2) reflecting the normal situation where the same party must initially bear both the persuasion burden and the production burden, the party attacking the constitutionality of most zoning ordinances must initially face both burdens; and (3) *579when dealing with certain suspect classifications such as exclusionary zoning, the burden of producing evidence is first placed on the municipality.
Notwithstanding my somewhat different approach to the problem presented, I share the majority’s view that municipalities which totally prohibit an otherwise legitimate business operation must first introduce evidence demonstrating a reasonable relationship between the ordinance and the public health, safety, morals and general welfare of the community.
Mr. Justice Pomeroy joins in this concurring opinion.